


Subscription Agreement
BG Staffing, Inc.
5850 Granite Parkway, Suite 730
Plano, Texas 75024


Ladies and Gentlemen:


The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:
1.This Subscription Agreement (this “Agreement”), is made as of the date set
forth below between BG Staffing, Inc. a Delaware corporation (the “Company”),
and the Investor.
2.The Company has authorized the sale and issuance to certain investors of up to
an aggregate of 636,500 shares of common stock (the “Shares”), par value $0.01
per share of the Company (the “Common Stock”), for a purchase price of $11.00
per Share (the “Purchase Price”) pursuant to the Offering defined in Section 3
hereof.
3.The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the number of Shares
set forth below for the aggregate purchase price set forth below.
4.    The Investor acknowledges that the Offering is not being underwritten by
the placement agent (the “Placement Agent”) named in the Prospectus Supplement
and that there is no minimum offering amount. The Investor acknowledges further
that the Company has agreed to pay the Placement Agent a fee (the “Placement
Fee”) in respect of the sale of Shares to the Investor.
5.    The completion of the purchase and sale of the Shares (the “Closing”)
shall occur at a place and time (the “Closing Date”) to be specified by the
Company and the Placement Agent, and in any event no later than three (3)
Trading Days (as defined below) after the date hereof, and of which the
Investors will be notified in advance by the Placement Agent, in accordance with
Rule 15c6-1 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”). At the Closing, (a) the Company shall cause the Transfer
Agent to deliver to the Investor the number of Shares set forth on the Signature
Page registered in the name of the Investor or, if so indicated on the Signature
Page, in the name of a nominee designated by the Investor, and (b) the aggregate
purchase price for the Shares being purchased by the Investor will be delivered
by or on behalf of the Investor to the Company. “Trading Day” shall mean (a) any
day on which the Common Stock is listed or quoted and traded on its primary
Trading Market, (b) if the Common Stock is not then listed or quoted and traded
on any Eligible Market, then a day on which trading occurs on the OTC Bulletin
Board (or any successor thereto), or (c) if trading does not occur on the OTC
Bulletin Board (or any successor thereto), any business day. “Trading Market”
shall mean the NYSE MKT or any other Eligible Market, or any national securities
exchange, market or trading or quotation facility on which the Common Stock is
then listed or quoted. “Eligible Market” means any of the New York Stock
Exchange, The NASDAQ Global Market, The NASDAQ Global Select Market, The NASDAQ
Capital Market or the NYSE MKT.
6.    The offering and sale of the Shares (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3 (including the
prospectus contained therein (the “Base Prospectus”), the “Registration
Statement”) filed by the Company with the Securities and Exchange Commission
(the “Commission”), (2) if applicable, certain “free writing prospectuses” (as
that term is defined

{00044304.DOC;1}    1



--------------------------------------------------------------------------------




in Rule 405 under the Securities Act of 1933, as amended (the “Act”)), that have
been or will be filed with the Commission and delivered to the Investor on or
prior to the date hereof and (3) a Prospectus Supplement (the “Prospectus
Supplement” and together with the Base Prospectus, the “Prospectus”) containing
certain supplemental information regarding the Shares and terms of the Offering
that will be filed with the Commission and delivered to the Investor (or made
available to the Investor by the filing by the Company of an electronic version
thereof with the Commission) on or prior to the date hereof.
7.    The manner of settlement of the Shares purchased by the Investor shall be
determined by such Investor by delivery versus payment (“DVP”) through The
Depository Trust Company (“DTC”) or through DTC Deposit/Withdrawal at Custodian
(“DWAC”) (i.e., the Company shall issue Shares registered in the Investor’s name
and address as set forth below and released by American Stock Transfer & Trust
Company, LLC, the Company’s transfer agent (the “Transfer Agent”) to the
Investor through DTC or DWAC at the Closing directly to the account(s) at
Taglich Brothers, Inc. (“Taglich”), or other account identified by the Investor
and simultaneously therewith payment shall be made to the Company).


(a)    DWAC Delivery. If the Investor elects to settle the Shares purchased by
such Investor through DTC’s Deposit/Withdrawal at Custodian (“DWAC”) delivery
system, the Investor shall remit by wire transfer the amount of funds equal to
the aggregate purchase price for the Shares being purchased by the Investor to
an account designated by the Company and the Placement Agent at least one
Trading Day prior to the Closing.


(b)    Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, at the Closing, the Investor shall confirm that the
account or accounts to be credited with the Shares being purchased by the
Investor have a minimum cash balance equal to the aggregate purchase price for
the Shares being purchased by the Investor.


(c)    DWAC Delivery. If the Investor elects to settle the Shares purchased by
such Investor through DTC’s DWAC delivery system, the Investor shall direct the
broker-dealer at which the account or accounts to be credited with the Shares
being purchased by such Investor are maintained, which broker/dealer shall be a
DTC participant, to set up a DWAC instructing the Transfer Agent to credit such
account or accounts with the Shares. Such DWAC instruction shall indicate the
settlement date for the deposit of the Shares. Simultaneously with the delivery
to the Company of the funds pursuant to Section 7(a) above, the Company shall
direct the Transfer Agent to credit the Investor’s account or accounts with the
Shares pursuant to the information contained in the DWAC.


(d)    Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, at the Closing, the Investor shall notify the
Placement Agent of the account or accounts at the Placement Agent to be credited
with the Shares being purchased by such Investor. On the Closing Date, the
Company shall deliver the Shares to the Investor through DTC directly to the
account(s) at the Placement Agent identified by the Investor.


8.    NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT
BY THE INVESTOR, THE INVESTOR SHALL NOTIFY TAGLICH OF THE ACCOUNT OR ACCOUNTS AT
TAGLICH, OR OTHER ACCOUNT TO BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH
INVESTOR.

{00044304.DOC;1}    2



--------------------------------------------------------------------------------




IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF THE DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) SYSTEM OR DVP
IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE
PRICE FOR THE SHARES OR DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A
TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE
INVESTOR MAY BE EXCLUDED FROM THE OFFERING ALTOGETHER.
9.    The undersigned confirms that the Company has not (A) given any guarantee
or representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) of an investment in
the Common Stock or (B) made any representation to the undersigned regarding the
legality of the undersigned’s investment in the Common Stock under applicable
legal investment or similar laws or regulations. In deciding to purchase the
Common Stock, the undersigned is not relying on the advice or recommendations of
the Company and the undersigned has made its own independent decision that the
investment in the Common Stock is suitable and appropriate for the undersigned.


10.    The Company has entered into a Placement Agent Agreement (the “Placement
Agreement”), with the Placement Agent that contains certain representations,
warranties, covenants and agreements of the Company that may be relied upon by
the Investor, which shall be a third party beneficiary thereof. The Company
confirms that all references in the Placement Agreement to “Purchasers” shall
include the Investor and Other Investors.


11.    The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a FINRA member or an Associated Person (as such term is defined under the
FINRA Membership and Registration Rules Section 1011) as of the Closing, and (c)
neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering, acquired, or obtained the right to acquire, 20% or more of
the Common Stock (or securities convertible into or exercisable for Common
Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:
    
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
12.    The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, dated January 7, 2015, which is a part
of the Company’s Registration Statement, the documents incorporated by reference
therein, the Prospectus Supplement dated May 4, 2015 and the documents
incorporated by reference therein, and any free writing prospectus
(collectively, the “Disclosure Package”), prior to or in connection with the
receipt of this Agreement. The Investor acknowledges that, prior to the delivery
of this Agreement to the Company, the Investor will receive certain additional
information regarding the Offering, including pricing information (the “Offering
Information”). Such information may be provided to the Investor by any means
permitted under the Act, including the Prospectus Supplement, a free writing
prospectus or oral communications.
13.    No offer by the Investor to buy Shares will be accepted and no part of
the Purchase Price will be delivered to the Company until the Investor has
received the Offering Information and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or the Placement Agent on behalf of the Company) sending (orally, in
writing or by electronic

{00044304.DOC;1}    3



--------------------------------------------------------------------------------




mail) notice of its acceptance of such offer. An indication of interest will
involve no obligation or commitment of any kind until the Investor has been
delivered the Offering Information.
14.     The Company’s obligation to issue and sell the Shares to the Investor
shall be subject to: (i) the receipt by the Company of the purchase price for
the Shares being purchased hereunder as set forth on the Signature Page, (ii)
the accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing Date, and (iii) the condition that the Placement Agent shall not have
terminated the Placement Agent Agreement pursuant to the terms thereof, and (iv)
the satisfaction or waiver of the conditions to closing set forth in the
Placement Agent Agreement.


15.    The Investor’s obligation to purchase the Shares will be subject to (i)
the delivery by the Company of the Shares in accordance with the provisions of
this Agreement, (ii) the condition that the Placement Agent shall not have
terminated the Placement Agreement pursuant to the terms thereof, and (iii) the
satisfaction (or waiver by the Placement Agent) of the conditions to the closing
in the Placement Agreement. The Investor’s obligations are expressly not
conditioned on the purchase by any or all of the Other Investors of the Shares
that they have agreed to purchase from the Company. The Investor understands and
agrees that any termination of the Placement Agreement pursuant to the terms
thereof prior to the sale and purchase of the Shares to the Investor shall have
the effect of terminating this Subscription Agreement pursuant to Section 20
below.


16.    This Agreement will be governed by, and construed in accordance with, the
internal laws of the State of New York, without giving effect to the principles
of conflicts of law that would require the application of the laws of any other
jurisdiction.
17.    This Agreement may be executed in two or more counterparts, each of which
will constitute an original, but all of which, when taken together, will
constitute but one instrument, and will become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. The Company and the Investor acknowledge and agree that the Company
shall deliver its counterpart to the Investor as soon as reasonably practicable.
18.    The Investor acknowledges and agrees that such Investor’s receipt of the
Company’s signed counterpart to this Agreement, together with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission), shall constitute written confirmation of the Company’s
agreement to sell the Shares to such Investor.
19.     The Company and the Investor agree that the Company shall (a) no later
than 9:00 am New York City time on the business day immediately following the
date hereof, issue a press release announcing the material terms and conditions
of the Offering prior to the opening of the financial markets in New York City
(the “Press Release”) and (b) on the business day immediately following the date
hereof, file a Current Report on Form 8-K with the Securities and Exchange
Commission including, but not limited to, a form of this Agreement as an exhibit
thereto.
20.    In the event that the Placement Agreement is terminated by the Placement
Agent pursuant to the terms thereof, this Agreement shall terminate without any
further action on the part of the parties hereto.



{00044304.DOC;1}    4



--------------------------------------------------------------------------------








[signatures on following page]

{00044304.DOC;1}    5



--------------------------------------------------------------------------------




Number of Shares: ____________________ Aggregate Purchase Price: $
________________
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
Dated as of: May , 2015
____________________________
INVESTOR


________________________ ___ ____________________________________
Signature Signature


___________________________ _____________________________________
Print Name: Print Name (if Joint)


___________________________ Agreed and Accepted this ___ day of May, 2015:
BG STAFFING, INC.




By:_________________________________
Name:
Title
    
To ensure appropriate delivery of your shares, please provide us with the
following information:
1. The exact name that your Shares are to be registered in. You may use a
nominee name if appropriate:
            
2. The relationship between the Investor and the registered holder listed in
response to item 1 above:
            
3. The mailing address of the registered holder listed in response to item 1
above:
            
4. The Social Security Number or Tax Identification Number of the registered
holder:
            
5. Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
            
6. DTC Participant Number:
            
7. Name of Account at DTC Participant being credited with the Shares:
            
8. Account Number at DTC Participant being credited with the Shares:
            




{00044304.DOC;1}    6

